           Case 3:20-cv-03854-VC Document 7 Filed 09/15/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  MARILYN ROSE CONTRERAS,                            Case No. 20-cv-03854-VC (PR)
                 Petitioner,
                                                     ORDER OF DISMISSAL WITHOUT
          v.                                         PREJUDICE
  UNKNOWN,
                 Respondent.



       On June 11, 2020, petitioner Marilyn Rose Contreras, a federal prisoner incarcerated at

the Federal Correctional Institute in Dublin, California, submitted a document that was labeled

an emergency petition for a writ of habeas under 28 U.S.C. § 2241. The document merely states

that Contreras has medical conditions of migraines, arthritis and psoriasis and that she will be

living with her 24 year old daughter and her two little girls, 8-12 years old, at an address in

Provo, Utah.
       On June 11, 2020, the clerk sent Contreras two notices: (1) that her petition was

incomplete; and (2) that she had not submitted the required application to proceed in forma

pauperis or paid the $5.00 filing fee. The notice about the petition included a blank petition

form, instructions on how to fill it out and a postage-paid return envelope. The notice stated that

if Contreras did not submit a completed petition within 28 days, her case would be dismissed.

The notice about the in forma pauperis application included a blank application form and a

postage-paid return envelope. The notice stated that if Contreras did not submit the completed

application or pay the $5.00 filing fee within 28 days, her case would be dismissed.
       More than 28 days have passed and Contreras has not submitted a petition, an in forma
           Case 3:20-cv-03854-VC Document 7 Filed 09/15/21 Page 2 of 2




pauperis application, the filing fee or communicated with the court in any manner.

       Therefore, this case is dismissed without prejudice for failure to prosecute under Federal

Rule of Civil Procedure 41(b).



       IT IS SO ORDERED.

Dated: September 15, 2021
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge




                                                2
